Citation Nr: 1440539	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the claims file reveals that evidence has been added since the April 2011 statement of the case.  However, the Board finds that such evidence was not relevant to the claims on appeal herein.  


FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran currently suffers from bilateral hearing loss as a result of noise exposure in active duty service.

2.  The evidence of record supports a finding that the Veteran currently suffers from tinnitus as a result of noise exposure in active duty service. 


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310, 3.385 (2013).  

2.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that he currently has bilateral hearing loss and tinnitus as a result of acoustic trauma from heavy mortar fire and enemy fire in combat in Vietnam.  The Veteran reported that ringing in his ears started while he was in service and has never gone away.  Furthermore, he reported that he has had hearing loss since discharge from service, which has gotten progressively worse since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the present case, a May 2010 VA examination diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  Audiological testing on that date revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
50
65
70
75
70
LEFT
35
55
60
60
60

Thus, the Board finds the Veteran has a current disability of bilateral hearing loss and tinnitus.  

With respect to the in-service element, the Board notes that an April 2010 memorandum concluded that the Veteran participated in combat with the enemy while serving in Vietnam.  While the Veteran's service treatment records are absent of any diagnoses, complaints or treatment for hearing loss or tinnitus, noise exposure is conceded as the Veteran has consistently and credibly stated he was exposed to noise from gunfire and such is consistent with the facts and circumstances of his service.  See 38 U.S.C.A. § 1154.  

With respect to the nexus element, the medical evidence of record consists of the May 2010 VA examination.  During the May 2010 VA examination, the Veteran described fire missions in service with exposure to Howitzers and continuous mortar fire at the same time.  The Veteran reported that his hearing progressively worsened since that exposure.  The Veteran noted some post-service civilian occupational noise exposure with hearing protection.  

Audiological evaluation revealed moderate to severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The VA examiner stated that he could not resolve whether or not the Veteran's current hearing loss and tinnitus were a result of his military service without resort to mere speculation.  This was because a hearing test at separation in 1968 was by whispered voice testing and therefore not reliable evidence of normal hearing and insensitive to high-frequency hearing loss characteristic of acoustic trauma.  He noted that the Veteran's current bilateral hearing loss appeared to be greater than would be expected due to aging alone, and that his current hearing loss could be due to aging, noise exposure and other factors not yet identified.  The examiner cited medical literature which supported the proposition that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  He further cited medical literature finding sufficient evidence to conclude that, in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service.  

The examiner further opined that tinnitus was a symptom and related to auditory dysfunction and noise exposure in addition to non-auditory factors such as medications and neurophysiological factors.  The examiner concluded that the Veteran's tinnitus was as likely as not a symptom associated with the bilateral hearing loss.  

With respect to the Veteran's bilateral hearing loss, the Board notes that when an examiner concludes that a diagnosis or etiology opinion is not possible without resort to speculation, it must be clear on the record that the inability to opine on these questions is not the first impression of an uninformed examiner but rather an assessment arrived at after all due diligence in seeking relevant medical information.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the May 2010 VA examiner noted she was unable to provide an opinion without resorting to speculation because the Veteran's service treatment records contained only a whispered voice test at discharge and therefore it was unknown if he had hearing loss when discharged.  Though the VA examiner has provided a basis for her opinion, this statement is flawed.  The Board notes that Hensley, supra, found that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  

Thus, the Board finds the May 2010 VA examination report to be of limited probative value.  Though the Veteran has been diagnosed with bilateral hearing loss for VA purposes, the VA examiner has not provided a sufficient basis for her opinion that the Veteran's hearing loss is not related to noise exposure during his time in active duty service.  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Throughout the appeal period, the Veteran has consistently maintained he experienced hearing loss since his time in active duty service.  In his January 2010 claim, the Veteran reported that he had experienced hearing loss since discharge, which has gotten progressively worse.  VA treatment records dated March 2010 indicate the Veteran has had hearing loss since service in Vietnam.  Furthermore, the Veteran reported to the May 2010 VA examiner he experienced hearing loss since returning from Vietnam in the 1970s.  The Board finds the Veteran's claims regarding his bilateral hearing loss since military service to be competent and credible evidence of continuity of symptomatology because the presence of this disorder is not a determination that is medical in nature but capable of lay observation.  See Layno, supra.  Accordingly, the Board finds that a preponderance of the evidence supports a finding that the Veteran's bilateral hearing loss is the result of his military service, and thus service connection is warranted.  

With respect to the Veteran's tinnitus, the Board finds that the May 2010 VA examiner's opinion is inadequate, as the examiner did not address the Veteran's contentions that he experienced tinnitus since his military service.  Therefore, the May 2010 VA opinion regarding tinnitus lacked adequate rationale.  

The Veteran in this case reported in his January 2010 claim that he experienced ringing that sounded like crickets chirping in his ears that started while he was in service and has never gone away.  A March 2010 VA treatment record notes that the Veteran had persistent ringing in his ears since service in Vietnam.  While the Veteran reported to the May 2010 VA examiner that tinnitus began in the 1980s after his military service, the Board finds that his statements in March 2010 are more probative.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Thus, the Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated episodes of tinnitus symptoms in service and since his release.  Accordingly, the Board finds that the occurrence of in-service acoustic trauma and in-service episodes of tinnitus symptoms have been reasonably demonstrated by the evidence of record in this case.  Thus, the preponderance of the evidence supports a finding of service connection for tinnitus.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


